Title: From George Washington to George Clinton, 2 November 1778
From: Washington, George
To: Clinton, George


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 2d Novemr 1778
  
I am honored with yours of yesterday, inclosing an Act of the legislature of your State empowering the Commy, under certain restrictions, to seize all Wheat, Flour or Meal in hands of Forestallers; or Wheat of the Year 1777 and Years preceding. I have immediately, in the absence of the Commissary General, transmitted this salutary law to the Asst Commy General, who is with the Army, that he may without loss of time, proceed to put it into execution.
I have also recd the Report of the Senate, setting forth their suspicions of the mal-practices of some of the deputies in the Commissary’s Office, and recommending an enquiry into their conduct. I am exceedingly obliged for the hint, and every thing shall be done on my part towards endeavouring to discover so pernicious a system of villainy. However, before I take any steps in the matter, I shall be glad, if possible, to be furnished with some Clue tending to fix the matter upon some person or persons. If the enquiry is set on foot in a general and vague manner, perhaps those, who are really guilty, may contrive means to perplex their accounts, and cloak their villainy in such a manner, that it will be difficult to detect them. I shall be obliged by being furnished with any lights you may be able to throw upon the foregoing, as early as possible, and the more secretly it is done, the better for obvious reasons.
  Our Accounts from New York are various and perplexing. They however all agree in this, that a very considerable Body of troops have been embarked and were laying at the Hook the 30th of last Month. Whether the embarkation was finished, or whether it would end in a total evacuation, I cannot, notwithstanding every endeavour, determine. It is the general opinion of the officers nearest upon the lines, that the evacuation will be total: But they can only form their conjectures from the accounts of Deserters and people coming from the City, who are often deceived by appearances. The season is so far advanced, that the Fleet will never lay long in their present situation. When they have sailed (if they do not all go off together) 
    
    
    
    the remaining troops must make such preparations and dispositions as will plainly indicate whether they intend to winter in New York—I have the honor to be with the highest Esteem Yr most obt & humble Servt
  
    Go: Washington
  
  
P.S. The deputy Commissary informs me that he had before the rect of yours ordered some salt into the Country for the purpose you mention, and that he will upon your recommendation increase the Quantity.
  
